—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in directing respondent’s placement with the Office of Children and Family Services in a limited secure facility. The evidence at the dispositional hearing establishes that respondent has problems with drug use and assaultive behavior and is in need of psychiatric counseling, educational services and a structured environment. The evidence further establishes that those problems and needs can be addressed most effectively in a limited secure facility. The proposal of respondent that he enter the Job Corps as soon as he is old enough does not address his need for psychiatric counseling and drug treatment, and, in any event, there is no evidence that he would be accepted into that program. We conclude, therefore, that the court properly adopted the least restrictive available alternative consistent with the needs and best interests of respondent and the need for protection of the community (see, Family Ct Act § 352.2 [2] [a]; Matter of Katherine W., 62 NY2d 947, 948; Matter of Willie J. H., 258 AD2d 938). (Appeal from Order of Monroe County Family Court, Miller, J. — Juvenile Delinquency.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.